DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 18 July 2022. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related application must be updated to reflect the current status of the related application..  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-20 of U.S. Patent No. 11445023, hereinafter Patent “023”.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent “023” which encompass the same metes, bounds, and limitations.
It must be noted that Claims 1-20 are anticipated in claims 1-5 and 7-20 of patent “023”. It must also be noted that claim 10 of the application is within claim 1 of patent “023”.


Patent Number 11445023
See Examplary claims 1-10
1. A method for managing and accessing data using one or more data cloud servers, the method comprising: receiving, using one or more computing device processors, an initial request for accessing data; determining, using the one or more computing device processors, one or more external sources to retrieve the data; receiving, using the one or more computing device processors, a first request for a first configuration data set having a first set of configuration properties; retrieving, using the one or more computing device processors, the first configuration data set from the one or more external sources; initiating display of, using the one or more computing device processors, the first configuration data set including the first set of configuration properties; receiving selection of, using the one or more computing device processors, one or more elements of the first configuration data set to form a first select configuration data set; receiving, using the one or more computing device processors, a second request for a second configuration data set having a second set of configuration properties; retrieving, using the one or more computing device processors, the second configuration data set from the one or more external sources; initiating display of, using the one or more computing device processors, the second configuration data set including the second set of configuration properties; receiving selection of, using the one or more computing device processors, one or more elements of the second configuration data set to form a second select configuration data set; receiving, using the one or more computing device processors, a third request for a third configuration data set having a third set of configuration properties; retrieving, using the one or more computing device processors, the third configuration data set from the one or more external sources; initiating display of, using the one or more computing device processors, the third configuration data set including the third set of configuration properties; receiving selection of, using the one or more computing device processors, one or more elements of the third configuration data set to form a third select configuration data set; determining, using the one or more computing device processors, a timeframe for retrieving data associated with at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set; generating, using the one or more computing device processors, a query based on data associated with the timeframe, the at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set, or other data related to the at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set; executing, using the one or more computing device processors, the query according to a cadence; retrieving, using the one or more computing device processors, from the one or more external sources, output data; receiving, using the one or more computing device processors, a first instruction from a user to provide access to the output data to a first set of one or more recipient systems; in response to receiving the first instruction from the user to provide access to the output data, sending, using the one or more computing device processors, to the first set of the one or more recipient systems, one or more exchange protocols for accessing the output data; receiving, using the one or more computing device processors, acceptance of the one or more exchange protocols from the first set of the one or more recipient systems for access to the output data; in response to receiving the acceptance of the one or more exchange protocols from the first set of the one or more recipient systems, providing, using the one or more computing device processors, the first set of the one or more recipient systems with access to the output data, otherwise the output data is blocked from the first set of the recipient systems; receiving, using the one or more computing device processors, a second instruction from the first set of the one or more recipient systems to provide access to the output data to a second set of the one or more recipient systems; in response to receiving the second instruction from the first set of the one or more recipient systems to provide access to the output data, sending, using the one or more computing device processors, to the second set of the one or more recipient systems, the one or more exchange protocols or second one or more exchange protocols for accessing the output data; receiving, using the one or more computing device processors, acceptance of the one or more exchange protocols or the second one or more exchange protocols from the second set of the one or more recipient systems for accessing the output data; and in response to receiving the acceptance of the one or more exchange protocols or the second one or more exchange protocols from the second set of the one or more recipient systems, providing, using the one or more computing device processors, the second set of the one or more recipient systems with access to the output data, otherwise the output data is blocked from the second set of the recipient systems.
2. The method of claim 1, wherein receiving the initial request for accessing the data comprises receiving the initial request via a user interface executing on a computing device processor different from the one or more computing device processors.
3. The method of claim 2, wherein determining the one or more external sources to retrieve the data comprises receiving an indication from the user which of the one or more external sources are used for retrieving the data.
4. The method of claim 1, wherein determining the timeframe for retrieving the data associated with the at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set comprises receiving the timeframe for retrieving the data associated with the at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set from the user.
5. The method of claim 1, wherein executing the query comprises parsing the query to determine which of the one or more external sources are used to retrieve the output data.
6. The method of claim 5, further comprising generating one or more new queries to be sent to the one or more external sources for retrieving the output data.
7. The method of claim 1, wherein receiving the first instruction from the user to provide access to the output data comprises analyzing the first instruction to determine a network address of the first set of the one or more recipient systems.
8. The method of claim 1, wherein sending to the first set of the one or more recipient systems the one or more exchange protocols comprises initiating display of the one or more exchange protocols to the first set of the one or more recipient systems.
9. The method of claim 8, wherein receiving the acceptance of the one or more exchange protocols comprises notifying the user of the acceptance of the one or more exchange protocols by the first set of the one or more recipient systems via a user interface.
10. The method of claim 1, wherein receiving the second instruction from the first set of the one or more recipient systems to provide access to the output data comprises analyzing the second instruction to determine a network address of the second set of the one or more recipient systems and if the network address of the second set of the one or more recipient systems is different from a network address of the user and a network address of the first set of the one or more recipient systems.
11. A system for managing and accessing data using one or more data cloud servers, the system comprising: one or more computing device processors; and one or more computing device memories, coupled to the one or more computing device processors, the one or more computing device memories storing instructions executed by the one or more computing device processors, wherein the instructions are configured to: receive an initial request for accessing data; determine one or more external sources to retrieve the data; receive a first request for a first configuration data set having a first set of configuration properties; retrieve the first configuration data set from the one or more external sources; initiate display of the first configuration data set including the first set of configuration properties; receive selection of one or more elements of the first configuration data set to form a first select configuration data set; receive a second request for a second configuration data set having a second set of configuration properties; retrieve the second configuration data set from the one or more external sources; initiate display of the second configuration data set including the second set of configuration properties; receive selection of one or more elements of the second configuration data set to form a second select configuration data set; receive a third request for a third configuration data set having a third set of configuration properties; retrieve the third configuration data set from the one or more external sources; initiate display of the third configuration data set including the third set of configuration properties; receive selection of one or more elements of the third configuration data set to form a third select configuration data set; determine a timeframe for retrieving data associated with at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set; generate a query based on data associated with the timeframe, the at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set, or other data related to the at least one of the first select configuration data set, the second select configuration data set, and the third select configuration data set; execute the query according to a cadence; retrieve from the one or more external sources, output data; receive a first instruction from a user to provide access to the output data to a first set of one or more recipient systems; in response to receiving the first instruction from the user to provide access to the output data, send to the first set of the one or more recipient systems, one or more exchange protocols for accessing the output data; receive acceptance of the one or more exchange protocols from the first set of the one or more recipient systems for access to the output data; in response to receiving the acceptance of the one or more exchange protocols from the first set of the one or more recipient systems, provide the first set of the one or more recipient systems with access to the output data, otherwise the output data is blocked from the first set of the recipient systems; receive a second instruction from the first set of the one or more recipient systems to provide access to the output data to a second set of the one or more recipient systems; in response to receiving the second instruction from the first set of the one or more recipient systems to provide access to the output data, send to the second set of the one or more recipient systems, the one or more exchange protocols or second one or more exchange protocols for accessing the output data; receive acceptance of the one or more exchange protocols or the second one or more exchange protocols from the second set of the one or more recipient systems for accessing the output data; and in response to receiving the acceptance of the one or more exchange protocols or the second one or more exchange protocols from the second set of the one or more recipient systems, provide the second set of the one or more recipient systems with access to the output data, otherwise the output data is blocked from the second set of the recipient systems.
12. The system of claim 11, wherein the instructions are further configured to provide a user interface for allowing the user to select which of the one or more external sources to retrieve data.
13. The system of claim 11, wherein the instructions are further configured to provide a user interface for displaying details of the at least one of the first set of configuration properties, the second set of configuration properties, and the third set of configuration properties.
14. The system of claim 11, wherein the instructions are further configured to provide a user interface for selecting at least one of the one or more elements of the first configuration data set, the one or more elements of the second configuration data set, and the one or more elements of the third configuration data set.
15. The system of claim 11, wherein the instructions are further configured to provide a user interface for displaying the one or more elements of the first configuration data set, the one or more elements of the second configuration data set, and the one or more elements of the third configuration data set based on one or more user criteria.
16. The system of claim 11, wherein the instructions are further configured to provide a user interface for indicating when the output data is available for sharing with the first set of the one or more recipient systems or the second set of the one or more recipient systems.
17. The system of claim 11, wherein the instructions are further configured to provide a user interface for indicating the first set of the one or more recipient systems or the second set of the one or more recipient systems sharing the output data.
18. A method for managing and accessing data using one or more data cloud servers, the method comprising: receiving, using one or more computing device processors, a first request for accessing data; determining, using the one or more computing device processors, one or more external sources to retrieve the data; retrieving, using the one or more computing device processors, an at least first configuration data set from the one or more external sources, wherein the at least first configuration data set has an at least first set of configuration properties; initiating display of, using the one or more computing device processors, the at least first configuration data set including the at least first set of configuration properties; receiving selection of, using the one or more computing device processors, one or more elements of the at least first configuration data set to form an at least first select configuration data set; determining, using the one or more computing device processors, a timeframe for retrieving data associated with the at least first select configuration data set; generating, using the one or more computing device processors, a query based on data associated with the timeframe, the at least first select configuration data set, or other data related to the at least first select configuration data set; executing, using the one or more computing device processors, the query according to a cadence; retrieving, using the one or more computing device processors, from the one or more external sources, output data; receiving, using the one or more computing device processors, a first instruction from a user to provide access to the output data to a first set of one or more recipient systems; in response to receiving the first instruction from the user to provide access to the output data, sending, using the one or more computing device processors, to the first set of the one or more recipient systems, one or more exchange protocols for accessing the output data; receiving, using the one or more computing device processors, acceptance of the one or more exchange protocols from the first set of the one or more recipient systems for access to the output data; in response to receiving the acceptance of the one or more exchange protocols from the first set of the one or more recipient systems, providing, using the one or more computing device processors, the first set of the one or more recipient systems with access to the output data; receiving, using the one or more computing device processors, a second instruction from the first set of the one or more recipient systems to provide access to the output data to a second set of the one or more recipient systems; in response to receiving the second instruction from the first set of the one or more recipient systems to provide access to the output data, sending, using the one or more computing device processors, to the second set of the one or more recipient systems, the one or more exchange protocols or second one or more exchange protocols for accessing the output data; receiving, using the one or more computing device processors, acceptance of the one or more exchange protocols or the second one or more exchange protocols from the second set of the one or more recipient systems for accessing the output data; and in response to receiving the acceptance of the one or more exchange protocols or the second one or more exchange protocols from the second set of the one or more recipient systems, providing, using the one or more computing device processors, the second set of the one or more recipient systems with access to the output data.
19. The method of claim 18, further comprising initiating display of a visual representation of the output data using one or more analytical tools.
20. The method of claim 19, wherein initiating display of the visual representation of the output data comprises utilizing at least one histogram to visually represent the output data.

Claims 1-20 will be allowed upon the submission of a Terminal disclaimer by applicant’s representative.

The prior art of record fails to teach as a combination the steps of determining, using the one or more computing device processors, one or more external sources to retrieve the data; receiving, using the one or more computing device processors, a first request for a first configuration data set having a first set of configuration properties; retrieving, using the one or more computing device processors, the first configuration data set from the one or more external sources; initiating display of, using the one or more computing device processors, the first configuration data set including the first set of configuration properties; receiving selection of, using the one or more computing device processors, one or more elements of the first configuration data set to form a first select configuration data set; determining, using the one or more computing device processors, a timeframe for retrieving data associated with the first select configuration data set; generating, using the one or more computing device processors, a query based on data associated with the timeframe, the first select configuration data set, or other data related to the first select configuration data set; executing, using the one or more computing device processors, the query according to a cadence; retrieving, using the one or more computing device processors, from the one or more external sources, output data; receiving, using the one or more computing device processors, a first instruction from a user to provide access to the output data to a first set of one or more recipient systems; in response to receiving the first instruction from the user to provide access to the output data, sending, using the one or more computing device processors, to the first set of the one or more recipient systems, one or more exchange protocols for accessing the output data; receiving, using the one or more computing device processors, acceptance of the one or more exchange protocols from the first set of the one or more recipient systems for access to the output data; and in response to receiving the acceptance of the one or more exchange protocols from the first set of the one or more recipient systems, providing, using the one or more computing device processors, the first set of the one or more recipient systems with access to the output data, otherwise the output data is blocked from the first set of the one or more recipient systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454